IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF THE                                   No. 82314
                     DUCKWORTH FAMILY TRUST,
                     DATED MARCH 12, 2015.

                     KYLA DUCKWORTH,                                            FILED
                                             Appellant,
                                                                                JAN 2 4 2022
                                vs.
                     CARY DUCKWORTH TRUSTEE; AND                             ELIZABETH A. BROWN
                                                                           CLERKRF SUPREME COURT
                     TARA DUCKWORTH,                                       BY
                                                                                      LA1
                                                                                 DEPUKLER M
                                                                                          A
                                     Res • ondents.

                                         ORDER DISMISSING APPEAL
                                Pursuant to the stipulation of the parties, and cause appearing,
                    this appeal is dismissed. The parties shall bear their own costs and attorney
                    fees. NRAP 42(b).
                                It is so ORDERED.


                                                               CLERK OF THE SUPREME COURT
                                                               ELIZABETH A. BROW

                                                               BY:


                    cc:   Hon. Gloria Sturman, District Judge
                          Lansford W. Levitt. Settlement Judge
                          Jerirny Kirschner & Associates, P.C.
                          Dawson & Lordahl, PLLC
                          Hayes Wakayama
                          Jolley Urga Woodbury Holthus
                          Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA



CLERK'S ORDER

 (01 1447 c‘gejIn
                                                                                            (2eRt-A,